This Office Action is in response to the amendment filed on March 21, 2022.
   
“New” claim 21 is identical to original claim 1 and is thus likewise rejected under 35 U.S.C. 102(a)(2) as being anticipated by already of record Narayanan (see below). 
 
The applicant’s response completely ignores the explanation of the rejection of some of the claims under 35 U.S.C. 102(a)(2) as being anticipated by Narayanan.  Specifically, the applicant completely ignores the detailed mapping of the rejected claims to Narayanan’s Fig. 4 disclosure.

Claims 4, 5 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 4 and 12, which depends on independent claim 1, are inconsistent with claim 1.  Specifically, independent claim 1 recites, “the interconnect side is in contact with the external dielectric side of the high k dielectric layer,” but dependent claims 4 and 12 inconsistently recite “an external electrode disposed between the interconnect side and the high k dielectric layer.”  Claim 5 depends on claim 4 and is thus similarly rejected.
Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  “Clarified” claim 14, which depends on independent claim 13, remains inconsistent with independent claim 13.  Specifically, independent claim 13 recites, “the external dielectric side of the first dielectric side of the dielectric layer is electrically and physically connected to [the] first interconnect side and the external dielectric side of the second dielectric side of the dielectric layer is electrically and physically connected to the second interconnect side” (i.e., the external dielectric side of the first dielectric side of the high k dielectric layer is electrically connected to and in physical contact with the first interconnect side, and the external dielectric side of the second dielectric side of the high k dielectric layer is electrically connected to and in physical contact with the second interconnect side).  Supposedly “clarified” dependent claim 14, however, inconsistently recites a first external electrode “physically connects” the first interconnect side and the external dielectric side of the first side of the high k dielectric layer (that independent claim 13 essentially recites are in physical contact), and a second external electrode “physically connects” the second interconnect side and the external dielectric side of the second dielectric side of the high k dielectric layer (that independent claim 13 essentially recites are in physical contact).   

Claims 1-3, 8, 10, 11 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by already of record United States Patent 10,290,801 (Narayanan).
As to independent claim 1, Narayanan discloses a Resistive Random-Access Memory (RRAM) (see the entire patent, including the Fig. 4 disclosure) comprising:  an internal electrode 416; a high k dielectric layer 418 (column 13, lines 50-54) surrounding and in contact with the internal electrode, the high k dielectric layer having an external dielectric side not in contact with the internal electrode; a lower substrate 408; a trench having two or more trench sides, the trench disposed in the lower substrate (column 12, lines 7-11), the internal electrode 416 and the high k dielectric layer 418 being disposed within the trench and the internal electrode and the high k dielectric layer protruding a protrusion distance above the lower substrate 408; an upper substrate 412 disposed on the lower substrate 408 and disposed over at least part of the internal electrode 416 and high k dielectric layer 418 protruding the protrusion distance above the lower substrate 408 and into the upper substrate 412; and an interconnect M4 within the lower substrate, the interconnect having an interconnect top, and interconnect bottom, and an interconnect side 415, the interconnect side 415 being part of one of the trench sides, wherein the interconnect side 415 is in contact with the external dielectric side of the high k dielectric layer 418 within the trench. 
As to dependent claim 2, Narayanan’s internal electrode 416 is made from one or more of the following:  Titanium Nitride (TiN), Tantalum Nitride (TaN), a metal, copper (Cu), aluminum (Al), and tungsten (W) (column 13, lines 55-63).
As to dependent claim 3, Narayanan’s high k dielectric layer 418 is made from one or more of the following:  a high-k dielectric material, Hafnium Oxide (HfOx), Tantalum Oxide (TaOx), Aluminum Oxide (Al2O3), Zirconium Oxide (ZrOx), and Titanium Oxide (TiOx) (column 13, lines 50-54).   
As to dependent claim 8, Narayanan’s protrusion distance is less than a thickness of the upper substrate 412. 
As to dependent claim 10, Narayanan’s RRAM further comprises an interconnect via (comprising W) that protrudes through the upper substrate 412 (between M4 and M5) to make contact with the interconnect M4.
As to dependent claim 11, Narayanan’s RRAM further comprises a via 420 that protrudes into the upper substrate 412 to make contact with the internal electrode 416.
As to independent claim 21, Narayanan discloses a Resistive Random-Access Memory (RRAM) (see the entire patent, including the Fig. 4 disclosure) comprising: an internal electrode 416; a high k dielectric layer 418 (column 13, lines 50-54) surrounding and in contact with the internal electrode, the high k dielectric layer having an external dielectric side not in contact with the internal electrode; a lower substrate 408; a trench having two or more trench sides, the trench disposed in the lower substrate (column 12, lines 7-11); and an interconnect M4 within the lower substrate, the interconnect having an interconnect top, and interconnect bottom, and an interconnect side 415, the interconnect side 415 being part of one of the trench sides, wherein the internal electrode 416 and the high k dielectric layer 418 are disposed within the trench and the interconnect side 415 is in contact with the high k dielectric layer 418.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is allowed.

The applicant’s arguments are incorrect.
The applicant’s remark, “Claims 13 and 14 are amended to remove the indefiniteness rejection under 35 USC 112(b),” is not understood, because independent claim 13 was not rejected under 35 USC 112(b).
The applicant alleges that it has “clarified” dependent claim 14 but the applicant fails to explain how supposedly “clarified” dependent claim 14 even addresses, let alone rebuts, the rejection of claim 14 under 35 U.S.C. 112(b).
The applicant’s argument, “Narayanan teaches away from the present invention in that disclosed are metal layers used for electrodes to complementary metal-oxide semiconductor circuitry layers,” simply ignores Narayanan’s “Scalable Silicon Resistive Memory Device” patent as a whole, including the Fig. 4 disclosure relied on in the rejection.
The applicant’s argument, “A search of Narayanan reveals only one occurrence of a ‘trench’ 415 (line 4, column 15) that is formed within an insulating material, not a substrate,” is without merit, because the applicant’s disclosed substrate “is an inter- or intra-level non-conductive dielectric layer” (specification at page 13, paragraph [0078], line 1).
The applicant’s remark, “There is no mention [in Narayanan] of an ‘internal electrode,’” is without merit.  Narayanan might not “mention” an “internal” electrode (i.e., an electrode inside the high k dielectric layer) but Narayanan’s Fig. 4 device clearly comprises “internal” electrode 416 inside high k dielectric layer 418.
The applicant’s argument, “Narayanan does not disclose, recognize, or suggest any part of the metal layers being ‘the interconnect side being part of one of the trench sides,’ as claimed in independent claim 1,” is incorrect.  See Narayanan at column 12, lines 54-56.

The applicant’s argument, “Narayanan does not disclose, recognize, or suggest a trench within a substrate,” is incorrect.  Bearing in mind that the applicant’s disclosed substrate “is an inter- or intra-level non-conductive dielectric layer” (specification at page 13, paragraph [0078], line 1), Narayanan’s Fig. 4 lower and upper substrates 408 and 412, in which a trench is formed, are likewise formed by inter-level dielectric layers (column 12, lines 7-11). 
The applicant’s allegation,
According, Applicant avers that the many claimed features discussed above are not disclosed, recognized, or suggested by Narayanan. Narayanan discloses a completely different structure with a different purpose than that of the claimed invention. The Applicant respectfully requests that all of these claimed features be pointed out in the Narayanan reference

is without merit.  First, all of the claimed features discussed by the applicant are clearly disclosed in Narayanan.  Furthermore, Narayanan’s “Scalable Silicon Based Resistive Memory Device” is not even remotely “a completely different structure with a different purpose than that of the claimed invention.”  Finally, all of the claimed features have already been pointed out in the Narayanan reference (see the Office Action mailed on January 13, 2022, particularly the rejection of claims under 35 U.S.C. 102(a)(2) as being anticipated by Narayanan, which maps all the features of the rejected clams to Narayanan’s Fig. 4 disclosure in particular).  The applicant has simply ignored the rejection’s detailed mapping of the rejected claims to Narayanan.




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814